Citation Nr: 0710617	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for 
atrophy, right testicle, residual of mumps.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss for the period of time prior to August 
19, 2004.  

3.  Entitlement to a disability rating greater than 20 
percent for bilateral hearing loss for the period of time 
beginning August 19, 2004.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to July 1945.  
The veteran contends that he had active service from 
September 1940 to July 1945 but there is no record of service 
from September 1940 to February 1941 in his service personnel 
records.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles.  This claim was previously before the Board 
in January 2003 and was remanded so that the veteran could 
testify at a Travel Board hearing.  The veteran testified 
before the undersigned at a Travel Board hearing in May 2003.  
A transcript of this hearing is associated with the claims 
folder.  This claim was again before the Board in January 
2004 and was remanded a second time for further development.  

Pursuant to the January 2004 remand, the RO sought 
clarification from the veteran as to whether he was seeking 
service connection for residuals of the mumps or an increased 
rating for his service-connected testicular atrophy, as a 
residual of mumps in correspondence dated in March 2004.  In 
a response dated in May 2004, the veteran indicated that he 
is seeking "compensation for the mumps at 20 percent."  
Thus, the Board finds that although the RO has developed the 
claim as entitlement to service connection for the residuals 
of the mumps, the veteran is actually seeking an increased 
rating for his service- connected testicular atrophy, as a 
residual of the mumps.  

Also, by way of clarification, the testicular issue on appeal 
is for the right testicle, not the left.  This confusion has 
been long-standing, based on a July 1945 rating decision, 
which mistakenly noted the veteran's disability at the time 
as involving the left testicle, when, in fact, it clearly 
involved the right testicle.  While the April 2005 
supplemental statement of the case characterizes the issue as 
atrophy, left testicle, residual of mumps, the July 2001 VA 
examination and September 2001 rating decision show that the 
issue should be atrophy, right testicle, residual of mumps.

It is noted that the veteran is in receipt of special monthly 
compensation for the loss of use of a creative organ based on 
his service-connected right testicular atrophy.

Finally, by rating decision dated in September 2001, the RO 
continued a noncompensable evaluation for the veteran's 
service-connected bilateral hearing loss.  The veteran 
disagreed with the rating assigned and in October 2004 the RO 
increased the veteran's disability rating for bilateral 
hearing loss from noncompensable to 20 percent with an 
effective date of August 19, 2004, the date of the most 
recent VA examination.  Where a veteran has filed a notice of 
disagreement (NOD) as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Thus, the veteran's bilateral hearing loss 
increased rating claims, both prior to and beginning August 
19, 2004, remain before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran's right testicle atrophy, residual of mumps, 
is currently manifested by partial atrophy of the testicle on 
the right side with right testicular tenderness.  The left 
testicle is normal.

3.  Prior to August 19, 2004 the veteran had Level I hearing 
loss in the right ear and Level I hearing loss in the left 
ear, evaluated as non-compensable.

4.  Beginning August 19, 2004 the veteran has Level VI 
hearing loss in the right ear and Level V hearing loss in the 
left ear, evaluated as 20 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
atrophy, right testicle, residual of mumps have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115b, 
Diagnostic Code 7523 (2006).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss for the period of time prior to August 
19, 2004 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, 4.86 
Diagnostic Code 6100 (2006).

3.  The criteria for a disability rating greater than 20 
percent disability rating for bilateral hearing loss for the 
period of time beginning August 19, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.85, 4.86 Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected atrophy, 
right testicle, residual of mumps is more disabling than 
currently evaluated.  He also contends that his service-
connected bilateral hearing loss is more disabling than 
evaluated both prior to and beginning August 19, 2004.    

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
letters sent to the veteran in June 2001 and March 2004.  
These letters informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  While the June 
2001 only contained the requirements for obtaining service 
connection a subsequent March 2004 letter contained the 
requirements for obtaining an increased rating in a section 
entitled "What Must the Evidence Show To Support Your 
Appeal?".  This letter also notified the veteran of VA's 
duty to assist in obtaining evidence for the claim and 
informed the veteran that an examination would be scheduled 
if it was necessary to make a decision on the claim.  Also, 
while the March 2004 letter characterized the testicular 
issue as a service connection issue, it must be reiterated 
that the testicular disability issue on appeal was later 
determined to be an increased rating issue.  Given that the 
veteran was provided timely information necessary under the 
VCAA for establishing an increased rating for his right 
testicular disability in March 2004 and the matter was then 
readjudication by a SSOC of April 2005, the Board finds that 
there has been no prejudice to the veteran with regard to 
notice of the issue of an increased rating for the testicular 
disability. 
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The June 2001 and March 
2004 letters informed the veteran that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  Specifically, 
the March 2004 letter requested that the veteran send any and 
all private medical records, VA treatment records, and/or 
statements from the veteran regarding the severity of his 
disorders.      

While the March 2004 letter was issued after the September 
2001 rating decision the Board finds that any defect with 
respect to the timing of the VCAA notice requirement is 
harmless error.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In this case, the RO received the veteran's claim in 
January 2001, two months after the enactment of the VCAA, and 
issued a rating decision in September 2001.  Although the 
notice provided to the appellant in 2004 was not given prior 
to the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the appellant in April 
2005.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for increased 
ratings any question as to the appropriate effective dates to 
be assigned for these disabilities are rendered moot.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for increased ratings, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, VA treatment records, and VA examination 
reports.  The veteran has not identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159, and the Board will proceed with an analysis 
of this appeal.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2006).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2006); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

	1.  Atrophy, Right Testicle, Residual of Mumps

The RO has rated the veteran's testicular disability under 
Diagnostic Code (DC) 7523. See 38 C.F.R. § 4.20. Under that 
diagnostic code, a noncompensable rating is warranted when 
there is complete atrophy of only one testicle; a 20 percent 
evaluation may be assigned where complete atrophy of both 
testicles is shown. 38 C.F.R. § 4.115b, DC 7523.

As discussed previously, this matter concerns an increased 
rating for a service connected right testicle disability.  By 
rating decision dated in 1945 the RO granted service 
connection for atrophy of the left testicle, due to mumps and 
assigned a non-compensable disability rating.  A January 1947 
rating decision continued the non-compensable rating.  In 
March 2001 the veteran submitted a claim for service 
connection for post-herpatic neuralgia secondary to 
chickenpox, measles, and mumps.  A July 2001 VA contract 
examination found right testicular atrophy due to mumps 
infection.  By rating decision dated in September 2001 the RO 
continued the non-compensable rating for right testicular 
atrophy and noted that while the prior rating decisions 
showed a left testicle disorder, the 1947 examination as well 
as the current July 2001 examination show that it is the 
right testicle that is atrophied.  While the April 2005 
supplemental statement of the case characterizes the issue as 
atrophy, left testicle, residual of mumps, it is actually 
atrophy, right testicle, residual of mumps. 

Evidence relevant to the level of severity of the veteran's 
current testicular disorder includes VA examination reports 
dated in July 2001 and November 2004.  During the July 2001 
examination the veteran reported a history of multiple 
infectious diseases in service, including mumps.  He 
complained of testicular dystrophy causing pain in the right 
testicle that occurs three to four times during the day 
lasting about two hours.  He reported that he had been 
impotent for the past twenty years.  He stated that he had 
not had a trauma or surgery to the penis.  Physical 
examination revealed no disfiguring scars present.  The 
examiner noted that the veteran had atrophy in the right 
testicle, which was also soft.  The left testicle was within 
normal limits.  The impression was right testicular atrophy 
and hypersensitivity that could be attributed to the 
complication of the mumps infection in the past.     

During the November 2004 examination the veteran reiterated a 
history of mumps during service in 1942.  He stated that his 
impotence began 10 years earlier and that he cannot achieve 
or maintain an erection.  He reported that his sexual 
dysfunction was not caused by any disease or disorder.  He 
stated that he does not receive any treatment for his 
impotence, there was no functional impairment resulting from 
his impotence, and his condition did not result in any time 
lost from work.  

Physical examination of the testicles was abnormal, revealing 
partial atrophy of the testicle on the right side.  There 
were findings of testicular tenderness.  There was no 
indication of atrophy of the left testicle.  No other 
pertinent abnormalities were noted.

In this case the veteran is only service-connected for a 
disability of the right testicle.  Regardless, even were the 
veteran's nonservice-connected left testicle to be 
considered, a compensable disability rating would not be 
warranted as there is no competent medical evidence to 
suggest that the veteran suffers from left testicular 
atrophy.  The record indicates that the veteran's left 
testicle is normal.  Thus, the criteria of DC 7523 do not 
provide a basis for a compensable rating for the veteran's 
testicular disability.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  DC 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power, however, 
recent VA examinations showed no abnormality of the penis 
whatsoever.  DC 7524 provides a noncompensable evaluation for 
removal of one testis, and 20 percent for removal of both 
testes, however there is no indication that the veteran has 
had either testicle removed.  DC 8530 provides a 10 percent 
rating for neuritis of the ilio-inguinal nerve that is severe 
or complete, however there is no indication of severe 
neuritis.  Under DC 7804, a maximum rating of 10 percent is 
assignable for a scar that is painful on examination, 
however, the examiner noted that there was no scar present.     
Finally, while special monthly compensation is payable for 
loss of a creative organ (38 U.S.C.A § 1114(k); 38 C.F.R. § 
3.350(a)(1)) the veteran is already in receipt of special 
monthly compensation.  
        
        2.  Bilateral Hearing Loss

There are two periods of time at issue here: from January 18, 
2001 to August 19, 2004, when the veteran's bilateral hearing 
loss was evaluated as non-compensably  disabling; and from 
August 19, 2004 to the present, while the veteran's bilateral 
hearing loss was evaluated as 20 percent disabling.  The 
Board will consider the proper evaluation to be assigned for 
both time periods.
  
The veteran's bilateral hearing loss is currently evaluated 
as 20 percent disabling.  Impaired hearing will be considered 
a disability only after threshold requirements are met. See 
38 C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 (2006) address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  

	
        a.  Prior to August 19, 2004

Evidence relevant to the level of severity of the veteran's 
bilateral hearing loss prior to August 19, 2004 includes a 
private audiological examination report dated in June 2000 
and a VA contract examination dated in July 2001.  The June 
2000 private audiological examination report shows that the 
veteran has a bilateral hearing loss disability for VA 
purposes, however it is inadequate for rating purposes.  38 
C.F.R. § 3.385, 4.85.  The July 2001 VA contract audiological 
examination reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
30 dB
70 dB
90 dB
Left 
Ear
20 dB
20 dB
60 dB
75 dB

Puretone Threshold Average
Right Ear
52.5 dB
Left Ear
43.75 dB

Speech Recognition
Right Ear
100%
Left Ear
96%
 
Applying the results from the July 2001 VA audiological 
examination to Table VI yields a Roman numeral value of I for 
the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss 
was correctly evaluated as zero percent disabling in the 
September 2001 rating decision.  Id.  The evidence prior to 
August 19, 2004 does not show an exceptional level of 
impaired hearing such that 38 C.F.R. § 4.86 is not applicable 
to the veteran's claim.  Therefore, in light of the evidence 
as noted above, the Board concludes that the veteran is not 
entitled to a compensable rating prior to August 19, 2004.  
38 C.F.R. § 4.3

        b.  Beginning August 19, 2004

Evidence relevant to the level of severity of the veteran's 
bilateral hearing loss beginning August 19, 2004 includes a 
VA examination report dated in August 2004 which reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
80 dB
40 dB
80 dB
100 dB
Left 
Ear
30 dB
35 dB
85 dB
95 dB

Puretone Threshold Average
Right Ear
63 dB
Left Ear
62 dB

Speech Recognition
Right Ear
60%
Left Ear
70%
 
Applying the results from the August 2004 VA audiological 
examination to Table VI yields a Roman numeral value of VI 
for the right ear and a Roman numeral value of V for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss 
was correctly evaluated as 20 percent disabling in the 
October 2004 rating decision.  Id.  The evidence beginning 
August 19, 2004 does not show an exceptional level of 
impaired hearing such that 38 C.F.R. § 4.86 is not applicable 
to the veteran's claim.  Therefore, in light of the evidence 
as noted above, the Board concludes that the veteran is not 
entitled to disability rating greater than 20 percent for the 
period of time beginning August 19, 2004.  38 C.F.R. § 4.3

The Board notes that there is no evidence of record that the 
veteran's service-connected disorders cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitate any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for rating disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disorders.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

A compensable disability rating for atrophy, right testicle, 
residual of mumps is denied.  

A compensable disability rating for bilateral hearing loss 
for the period of time prior to August 19, 2004 is denied.   

A disability rating greater than 20 percent for bilateral 
hearing loss for the period of time beginning August 19, 2004 
is denied.   




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


